         Case 1:15-cv-00352-RBW Document 97 Filed 12/17/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KAYLA DIONNE LEWIS, et al.,          )
                                     )
                  Plaintiffs,        )
                                     )
      v.                             )  Civil Action No. 15-352 (RBW)
                                     )
GOVERNMENT OF THE                    )
DISTRICT OF COLUMBIA,                )
                                     )
                  Defendant.         )
____________________________________)

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference on

December 17, 2019, it is hereby

       ORDERED that the plaintiffs shall file their motion for class certification on or before

January 31, 2020. It is further

       ORDERED that the defendant shall file its opposition to the plaintiffs’ motion for class

certification on or before February 28, 2020. It is further

       ORDERED that the plaintiffs shall file their reply in support of their motion for class

certification on or before March 27, 2020. It is further

       ORDERED that the parties shall appear before the Court for a motion hearing on April

2, 2020, at 10:30 a.m.

       SO ORDERED this 17th day of December, 2019.


                                                              REGGIE B. WALTON
                                                              United States District Judge
